
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 03-1899; MB Docket No. 03-131; RM-10702] 
        Radio Broadcasting Services; Quartzsite, AZ 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed by Dana J. Puopolo requesting the allotment of Channel 290C2 at Quartzsite, Arizona. The coordinates for Channel 290C2 at Quartzsite are 33-41-51 and 114-12-10. There is a site restriction 4.5 kilometers (2.8 miles) northeast of the community. Since Quartzsite is located within 320 kilometers of the U.S.-Mexican border, concurrence of the Mexican Government will be requested for the allotment of Channel 290C2 at Quartzsite. 
        
        
          DATES:
          Comments must be filed on or before July 28, 2003, and reply comments on or before August 12, 2003. 
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: Dana J. Puopolo, 2134 Oak Street, Unit C, Santa Monica, CA 90405. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kathleen Scheuerle, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 03-131, adopted June 4, 2003, and released June 6, 2003. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC. This document may also be purchased from the Commission's duplicating contractors, Qualex International, Portals II, 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 202-863-2893, or via e-mail qualexint@aol.com.
        
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for Part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Arizona, is amended by adding Channel 290C2 at Quartzsite. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Assistant Chief, Audio Division, Media Bureau. 
          
        
      
      [FR Doc. 03-15497 Filed 6-18-03; 8:45 am] 
      BILLING CODE 6712-01-P
    
  